On Appellant’s Motion for Rehearing
Appellant challenges the validity of the distinction made in our original opinion between the term “peril of burglary,” used in the policy of insurance,- and “offense of burglary” as defined by our Criminal Code, citing these Texas cases: Royal Ins. Co., Ltd., v. Wm. Cameron & Co., Inc., Tex.Civ.App., 184 S.W.2d 936; American Indemnity Co. v. Higgenbotham, Tex.Civ.App., 52 S.W.2d 653; Home Ins. Co. of New York v. Brewton, Tex.Civ.App., 46 S.W.2d 359. Since each of the cases cited illustrate the same principle of construction of contracts, we will only briefly review the case last cited.
The policy sued on in the Brewton case insured the owner of a truck against loss or damage thereto caused directly by the perils insured against, including theft. The court held that the policy did not insure against loss or damage to. the truck while in the possession of a third party unless such wrongful possession was theft, as that offense is defined in our Criminal Code. Vernon’s Ann. P. C. Art. 1410. (It is a familiar principle of construction of contracts that statutes bearing on the subject matter of contracts become a part of the contract, just as though they had been copied into the contract). Since the policy imposed liability on the insurer only for loss or damage to the truck after it had been stolen, the definition of theft in our Criminal Code controlled.
But the holding in the Brewton case is not authority f.or the position .that the peril of theft, insured against in the policy, meant the offense of theft. It is authority to the contrary. Under the holding in the Brewton case the peril of theft provision of the policy did not impose liability until the offense of theft had been consummated. The peril of theft provision covered the loss and damage to which the truck was exposed in the hands of the thief. Webster’s International Dictionary defines peril as “1. The situation or state of being in impending or threatening danger; exposure of one’s person, property * * * or the like to the risk of being injured, destroyed, lost * * Peril of theft arises only after the offense of theft has been consummated.
Property owners and insurers know that thieves and burglars do not commit their crimes merely for the sake of defying the law, but to deprive the owners of property. The provision in a policy insuring property, located in a house, against direct loss or damage caused by the peril of burglary, is intended to indemnify the owner against the loss or damage to the insured property perpetrated by a burglar after he gets to the property, which is in the house. And property destroyed by a burglar after he entered a house is a loss caused by the peril of burglary. It would be difficult to imagine a case where the force used by a burglar in effecting an entry into a house would inju're property within the house, property which he might want to appropriate. And he certainly wouldn’t want to make use of a force of so violent a character that it would attract attention. The peril insured against, in connection with crimes against property, does not arise Until after the relevant crime has been so far successful as to place the property within the power of the criminal. We think the policy indemnified the appellee against the destruction of the clothing by the burglar, that such destruction constituted “direct loss or damage caused by the perils insured against.”
Appellant’s motion for rehearing will be refused. It "is so ordered.